Citation Nr: 0733330	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-11 593	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for uterine prolapse, 
status post surgical repair of a total vaginal hysterectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Cleveland, Ohio 
(Cleveland RO) in March 2003 and in Decatur, Georgia (Atlanta 
RO) in May 2005.  

In the March 2003 rating decision, the Cleveland RO, inter 
alia, granted service connection for residuals, status post 
arthroplasty of the proximal phalanx, fifth digit of the 
right foot at a noncompensable disability rating, for tension 
headaches at a noncompensable disability rating, for herpes 
at a noncompensable disability rating and for acne vulgaris 
at a noncompensable disability rating, and denied service 
connection for a positive purified protein derivative 
conversion.  

In July 2003, the veteran's claims file was transferred from 
the Cleveland RO to the Atlanta RO.  

In May 2004, the veteran filed a notice of disagreement (NOD) 
with the Atlanta RO regarding the above issues.  Her NOD was 
filed after the initial response period had elapsed; however, 
as the veteran had moved and her file was in the process of 
being transferred to the Atlanta RO during this time, the 
delivery of the March 2003 rating decision was delayed and 
the Atlanta RO accepted her NOD as timely.
 
In a March 2005 rating decision, the Atlanta RO increased the 
veteran's disability rating for her residuals, status post 
arthroplasty of the proximal phalanx, fifth digit of the 
right foot to 10 percent and increased her disability rating 
for tension headaches to 10 percent.  The veteran filed a 
substantive appeal indicating she was appealing from this 
claim only the issue of an increased rating for tension 
headaches.

In a May 2005 rating decision, the Atlanta RO denied service 
connection for a total vaginal hysterectomy.  The veteran has 
perfected an appeal to this decision.  

The issue of a higher rating for tension headaches is 
presently before the Board for appellate review.

The issue of service connection for uterine prolapse, status 
post surgical repair of a total vaginal hysterectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

The veteran's service-connected migraine headaches are not 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the last several months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Codes 8199-8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a January 2005 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [her] possession that 
pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The January 2005 letter informed the 
veteran what additional information or evidence was needed to 
support her claim, requested that she tell VA about any other 
evidence she wanted VA to get for her and stated that it was 
her responsibility to make sure that VA receives all 
requested records that are not in the possession of a federal 
government department or agency.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in her 
possession regarding her increased rating claim for 
headaches.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor her representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the increased 
rating claim for headaches discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appellant contends that her service-connected headaches 
are more severe than her assigned 10 percent disability 
rating indicates.  The veteran's service-connected headaches 
are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-
8100.  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27.  Since the veteran did not have a 
diagnosis of migraines, the RO rated her under Diagnostic 
Codes 8199-8100, indicating that the symptoms of her tension 
headaches were analogous to migraines.  Under Diagnostic Code 
8100, a 10 percent disability rating is warranted for 
migraine headaches for the characteristic prostrating attacks 
averaging one in two months over the last several months, and 
a 30 percent disability rating is warranted for migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.
 
A September 2002 VA neurological examination report reflects 
the veteran's reports that she had headaches that originally 
occurred around the time of menstruation, but had become more 
sporadic.  The pain was frontotemporal, and could be anywhere 
from mild to severe.  The headache was not associated with 
any aura, visual changes, vertigo, loss of consciousness, 
nausea, vomiting or focal neurological deficit.  The veteran 
was able to stay at work but did not work well during the 
headaches, which lasted two to three days on average and 
occurred about once a week.  She took Motrin which was not 
working as well as it had in the past.  Upon examination, the 
veteran's cranial nerves showed the eyes to be conjugate, the 
extraocular muscles were intact, there was no nystagmus, her 
pupils were equal and reactive to light, there was no 
pstosis, her facial muscles were all strong, her visual 
fields were intact, she had no facial sensory changes and her 
sternocleidomastoid and shoulder shrug were both normal.  
Upon motor examination, there was normal muscle tone in all 
four limbs, no pronator drift, her strength was 5/5 
throughout and rapid finger tapping was normal bilaterally.  
Gait examination showed the veteran walked well with good 
balance and was able to heel, toe and tandem walk without 
difficulty.  Romberg was negative, reflexes were 2+ 
throughout, there was no Hoffmans, plantar's response was 
downgoing and coordination showed no cerebellar signs.  The 
impression was tension headaches, with a possible analgesic 
rebound component. 

A November 2003 VA medical record shows that the veteran 
reported having chronic headaches relieved in the past by 
Motrin with no other associated neurological symptoms.  The 
neurological assessment was that her cranial nerves II-XII 
were intact, sensory and motor skills were grossly within 
normal limits and her reflexes were normal.  The assessment 
was chronic headaches related to menses per patient, relieved 
with Advil, which were likely tension headaches and were 
stable on the current treatment.  An April 2004 VA medical 
record shows that she reported chronic headaches which were 
usually present around her menses, were located mostly on 
both sides and the top of her head were throbbing in nature.  
The veteran denied nausea, vomiting, light or noise 
sensitivity.  The assessment was chronic headaches.  

A February 2005 VA examination report shows that the veteran 
reported having reoccurring headaches which were migraines, 
that the attacks were characterized by monthly headaches of 
varying intensity with each episode lasting for about three 
to five days.  When the attacks occurred, she was able to go 
to work but required medication.  The attacks were averaging 
once a month and lasting for eight hours.  She was taking 
Motrin, Naproxen, Etodolac and Imitrex.  The examiner 
concluded that the functional impairment was a headache with 
reduced productivity and that the condition did not result in 
any lost time from work.  A March 2005 VA medical record 
reflects the veteran's reports that she had headaches once a 
month for three to ten days which were severe but did not 
cause her to miss work.  She reported that she had to lay 
down when she got them, but had no nausea, vomiting, light 
sensitivity, auras, normal focal sensory or motor deficits 
and some phonophobia.  The headaches were usually frontal and 
bilateral with a throbbing, intense feeling.  The medication 
the veteran was taking was Tylenol and Motrin as needed.  
Upon examination, her cranial nerves II-XII were intact, her 
pupils, fundi, gait and coordination were within normal 
limits, and her reflexes were 2+ throughout.  The assessment 
was possible migraine headaches verses tension headaches.   

As noted, to receive a 30 percent disability rating for 
migraines, the medical evidence must show characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  The headaches must be prostrating 
in nature. There is no evidence that the veteran has symptoms 
which approximate completely prostrating headaches which 
occur on average once a month.  The veteran could continue 
working while she had these headaches, and reported no 
nausea, vomiting, light sensitivity or auras.  After having 
carefully considered all of the evidence, the Board finds 
that prostrating attacks are not shown.  In this case, the 
Board finds that the intensity of the veteran's headaches 
have not been shown to rise to the level which would warrant 
a higher rating.  The Board notes that the veteran has 
asserted that her headaches are actually migraines and that 
the March 2003 VA medical record indicates the possibility 
that the veteran has migraines.  However, the veteran is 
already service-connected, by analogy, under Diagnostic Code 
8100, for migraines.  Therefore, even if the veteran had a 
diagnosis of migraines, it would be rated under the same 
Diagnostic Code and would need to meet the same criteria to 
warrant a 30 percent disability rating.   Under Diagnostic 
Code 8100, the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating, and the 
standards for a 30 percent rating have not been met.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's headaches have been persistently 
more severe than the extent of disability contemplated under 
the assigned rating at any time during the period of this 
initial evaluation.  There is no evidence of record that the 
veteran's service-connected headaches cause marked 
interference with employment, or necessitate frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
higher disability rating for the veteran's service-connected 
headaches.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 10 percent for headaches is 
denied.


REMAND

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The veteran contends that her post-service July 2004 
hysterectomy is related to gynecological problems that began 
while she was on active duty.  During her period of active 
service, the veteran was seen several times for gynecological 
problems.  In service medical records dated in September 
1994, October 1997 and March 1998, it was noted that the 
veteran had a cystocele and a rectocele.  In her June 2004 
post-service VA medical records, these conditions were 
present.  VA medical records from July 2004 show that the 
veteran underwent a total vaginal hysterectomy for her 
diagnosis of a uterine prolapse and a large symptomatic 
rectocele.  After receipt of the requested medical records, 
the veteran should be afforded a VA gynecological examination 
to ascertain the etiology of the gynecological disorder(s) 
resulting in her hysterectomy, including whether the 
conditions that warranted her hysterectomy pre-existed 
service or manifested while she was in service, and any 
currently manifested residuals of her hysterectomy.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2007).  In particular, 
the AOJ must send the appellant a 
corrective notice, that explains the 
information or evidence needed to 
establish an effective date and a 
disability rating, if service connection 
is granted on appeal, as outlined by the 
Court in Dingess, supra.  The claims file 
must include documentation that the AOJ 
has complied with VA's duties to notify 
and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated her for her gynecological 
disorders since her December 2002 
discharge through the present.  VA should 
attempt to obtain records from each 
health care provider she identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded a gynecological 
examination, by an appropriate 
specialist, to ascertain the current 
nature, extent of severity, and etiology 
of her gynecological disorders.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The gynecological examiner should offer 
an opinion as to (1) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
gynecological disorders which lead to her 
hysterectomy began during active service 
or were etiologically related to the 
veteran's period of active duty, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's gynecological disorders pre-
existed her period of active duty (with 
an explanation) and, if so, were 
aggravated (worsened) by active duty, (3) 
if it is determined that the 
gynecological condition which 
necessitated the hysterectomy pre-existed 
active duty, and aggravation is found, 
whether the aggravation constitutes an 
increase in disability beyond the natural 
progression of the disease, and (4) 
whether the veteran has any currently 
manifested residuals of her hysterectomy.  

If the etiology of the diagnosed 
disorders is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


